United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-31248
                        Conference Calendar



DEANGELO WILLIAMS,

                                    Plaintiff-Appellant,

versus

JERRY THOMAS, Doctor, General Physician at Washington
Correctional Institute; KATHY MCGINNIS, Warden of
Medical Treatment; LOUISIANA DEPARTMENT OF PUBLIC
SAFETY AND CORRECTIONS,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:04-CV-1253
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Deangelo Williams, Louisiana prisoner # 416929, appeals from

the dismissal of his 42 U.S.C. § 1983 suit, in which he alleged

that he received constitutionally inadequate medical care.        He

argues that the district court erroneously dismissed his claims

against Dr. Jerry Thomas and Warden Kathleen McGinnis in their

official capacities without prejudice pursuant to FED. R. CIV. P.

12(b)(1) and, additionally, that the district court erroneously

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-31248
                                  -2-

dismissed his monetary damages and injunctive claims against them

in their individual capacities as frivolous pursuant to 28 U.S.C.

§ 1915(e)(2)(B).

     Given that Dr. Thomas and Warden McGinnis are agents of the

Louisiana Department of Public Safety and Corrections, Williams’s

monetary damages claim against them in their official capacities

was properly dismissed under the Eleventh Amendment.     Hafer v.

Melo, 502 U.S. 21, 26 (1991); Will v. Michigan Dep’t of State

Police, 491 U.S. 58, 71 (1989).

     Williams’s complaint and his Spears** hearing testimony both

evidence that his Eighth Amendment claim was based solely on a

disagreement over the type and quality of medical treatment he

has received.    However, unsuccessful medical treatment, acts of

negligence or medical malpractice, or a prisoner’s disagreement

with prison officials regarding medical treatment are

insufficient to establish an unconstitutional denial of medical

care.     Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991); see

Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).

Therefore, the district court did not abuse its discretion in

dismissing Williams’s individual-capacity claims as frivolous.

See Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999).

     The district court’s 28 U.S.C. § 1915(e)(2)(B) dismissal

counts as a strike.    See Adepegba v. Hammons, 103 F.3d 383,

385-87 (5th Cir. 1996).    Williams is cautioned that if he


     **
          Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).
                          No. 04-31248
                               -3-

accumulates three strikes, he will not be able to proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     AFFIRMED; SANCTIONS WARNING ISSUED.